     Case 4:20-cv-00170-RCC-DTF Document 25 Filed 08/05/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Jones,                                    No. CV-20-00170-TUC-RCC (DTF)
10                   Plaintiff,                       ORDER
11   v.
12   Commissioner         of      Social   Security
     Administration,
13
                     Defendant.
14
15          On March 30, 2021, Magistrate Judge D. Thomas Ferraro filed a Report and
16   Recommendation (“R&R”), recommending the Court affirm the final decision of the

17   Commissioner. (Doc. 23.) The Magistrate Judge informed the parties they had fourteen
18   days to file objections to the R&R, and an additional 14 days to respond. (Id. at 16–17.)

19   Plaintiff filed a timely objection (Doc. 24); the Commissioner did not file a response.

20          Regardless of whether responses are filed, the Court must perform a de novo
21   review of issues raised in an objection. See Fed. R. Civ. P. 72(b)(2)–(3) (requiring de
22   novo review of objections, but not mandating a response); see also 28 U.S.C. §

23   636(b)(1)(C). Although it may benefit a party to file a response, the response must be

24   filed within the time prescribed in Federal Rule of Civil Procedure 72(b)(2). The

25   Commissioner chose not to respond to Plaintiff’s objections. Accordingly, the Court has

26   performed a de novo review of this matter without the benefit of the Commissioner’s
27   position.
28   ///
     Case 4:20-cv-00170-RCC-DTF Document 25 Filed 08/05/21 Page 2 of 5



 1   Objection #1: Failure to assess vertigo and neuropathy was not harmless error.
 2         Plaintiff makes three arguments as to why the Magistrate Judge’s R&R was in
 3   error. (Doc. 24.) First, Plaintiff claims that although the Magistrate recognized that the
 4   ALJ erred when she failed to consider Plaintiff’s benign paroxysmal vertigo (see AR
 5   597–98, 902, 1032, 1076, 1178, 1082) or peripheral neuropathy (see AR 260), the
 6   Magistrate erroneously found that this error was harmless. (Doc. 24 at 2.)
 7         The Magistrate Judge’s R&R conceded that the ALJ did not explicitly consider
 8   Plaintiff’s diagnoses of vertigo and neuropathy. The Magistrate noted that “the ALJ had a
 9   duty to consider [Plaintiff’s] diagnoses,” and how these ailments effected “his other
10   impairments and his ability to work.” (Doc. 23 at 7.) However, the Magistrate determined
11   that Plaintiff had not shown any functional limitations caused by the vertigo and
12   neuropathy that went beyond “facial[] limit[ations to] standing and walking.” (Id. at 8.)
13   The Magistrate recognized that Plaintiff was able to walk, sit, and lie down normally,
14   even after the vertigo diagnosis, and that the ALJ permissibly “discounted [Plaintiff’s]
15   statements regarding his function because . . . they conflicted with his daily reported
16   activity.” (Id.) Thus, the Magistrate concluded, the RFC was supported, complete, and
17   consistent with the record and adequate consideration of the vertigo and neuropathy
18   limitations would not have changed the RFC. (Id.)
19         Plaintiff submits that the evidence shows these ailments effect his functioning, and
20   that if the ALJ had evaluated these conditions, “the weight given to [Plaintiff’s]
21   statements about the intensity, persistence, and limiting effects of his conditions might
22   have been different,” and so the error could not have been harmless. (Doc. 24 at 2.)
23         The Court disagrees. The ALJ discounted Plaintiff’s testimony about the
24   impairment from his vertigo and neuropathy, stating that it was inconsistent with his
25   activities and certain assessments. (AR 19.) Plaintiff has not demonstrated (1) that
26   consideration of his vertigo and neuropathy diagnoses would have resulted in the ALJ
27   providing a more favorable subjective testimony evaluation, (2) that he suffered
28   limitations beyond facially limiting standing and walking, or (3) that a proper analysis


                                                -2-
     Case 4:20-cv-00170-RCC-DTF Document 25 Filed 08/05/21 Page 3 of 5



 1   would have changed the RFC. Thus, Plaintiff has not demonstrated the RFC is
 2   incomplete or unsupported. See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012). The
 3   ALJ’s error was therefore harmless.
 4   Objection #2: Disregarding Ben Schwartz’s opinion was not harmless error.
 5          Second, Plaintiff believes the Magistrate Judge erred when he determined that the
 6   ALJ committed harmless error when she failed to provide a germane reason for rejecting
 7   physical therapist Ben Schwartz’s opinion. (Doc. 24 at 2.)
 8          The Magistrate Judge observed that the ALJ disregarded Schwartz’s opinion
 9   “because he was not considered an acceptable medical source.” (Doc. 23 at 2, 8 (citing
10   AR 20).) The Magistrate acknowledged that it was unacceptable to dismiss this opinion
11   without providing germane reasons for doing so. (Id. at 9 (citing Valentine v. Comm’r
12   Soc. Sec. Admin., 574 F.3d 685, 685, 694 (9th Cir. 2009).) However, the Magistrate noted
13   the Ninth Circuit has concluded that when germane reasons for rejecting a lay witness are
14   absent from the ALJ’s opinion, “but [the ALJ] has already provided germane reasons for
15   rejecting similar testimony, [the court] cannot reverse the agency merely because the ALJ
16   did not clearly link his determination to those reasons.” (Doc. 23 at 9 (quoting Molina v.
17   Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012), superseded on other grounds by 20 C.F.R. §
18   404.1502(a) (quotation marks omitted).) The Magistrate Judge indicated that while the
19   ALJ had not provided germane reasons for giving no weight to Schwartz’s opinion, the
20   ALJ had addressed Plaintiff’s limitations caused by the neuropathy and vertigo. (Id.)
21   “Here,” the Magistrate stated, “the ALJ rejected [Plaintiff’s] statements concerning the
22   intensity, persistence, and limiting effect of his symptoms because they were ‘not entirely
23   consistent with the medical evidence and other evidence on the record.’” (Id. (quoting
24   AR 19).) Furthermore, the Magistrate noted that the ALJ believed Plaintiff’s conservative
25   treatment belied his allegations of impairment. (Id.) Plaintiff’s alleged limitations were
26   discredited because of “his normal gait and movement, reports that [his] pain was well
27   managed and [the extent of his] reported daily activities.” (Id. (citing AR 19) (quotation
28   marks omitted).) Moreover, the Magistrate indicated that Plaintiff had “not provided any


                                                -3-
     Case 4:20-cv-00170-RCC-DTF Document 25 Filed 08/05/21 Page 4 of 5



 1   argument as to why [the vertigo or neuropathy] would result in a further limitation than
 2   those already found beyond that they ‘facially limit standing and walking.’” (Id. at 8
 3   (citing Doc. 22 at 2).) The Magistrate opined the ALJ’s observations about Plaintiff’s
 4   minimal limitations from vertigo and neuropathy rendered any error harmless. (Id. at 10.)
 5   Plaintiff claims the Magistrate’s assessment was in error because the analysis relies upon
 6   “grounds upon which the ALJ did not rely.” (Doc. 24 at 2.)
 7          The Court finds the Magistrate Judge’s reasoning was relied upon by the ALJ.
 8   Plaintiff quotes Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), which states,
 9   “[the court] review[s] only the reasons provided by the ALJ in the disability
10   determination and may not affirm the ALJ on a ground upon which [s]he did not rely.”
11   (Doc. 24 at 2 (emphasis added).) Plaintiff’s argument would require that the Magistrate
12   narrowly review only the reasons given for discounting the lay opinion, not the broader
13   reasons for the disability determination. In this instance, the Magistrate Judge
14   acknowledged that the ALJ committed an error by not providing germane reasons for
15   giving no weight to Schwartz’s opinion, but determined that the same limitations were
16   addressed in the disability determination. This occurred when the ALJ found that
17   Plaintiff’s comments on the intensity, persistence, and limitations caused by the
18   neuropathy and vertigo were “not entirely consistent with the medical evidence and other
19   evidence on the record.” (Doc. 23 at 9 (citing AR 19).) Moreover, Plaintiff did not
20   challenge the ALJ’s assessment that there was an inconsistency between Plaintiff’s
21   subjective limitations and his day-to-day activities. (Id.) This, the Magistrate Judge
22   concluded, rendered the error harmless. (Id. at 9–10.)
23          The Magistrate Judge’s conclusions were not in error; the reasons for discrediting
24   Plaintiff’s testimony applied equally to Schwartz’s conjecture. See Valentine, 574 F.3d at
25   694 (permitting rejection of lay testimony based on similar reasons for which the ALJ
26   rejected plaintiff’s testimony).
27   Objection #3: Crediting Schwartz’s opinion would result in disability finding.
28          Finally, Plaintiff claims the Magistrate erred finding the ALJ’s error was harmless


                                                -4-
     Case 4:20-cv-00170-RCC-DTF Document 25 Filed 08/05/21 Page 5 of 5



 1   because if Schwartz’s opinion was credited, “it [would] result in a finding of disability.”
 2   (Doc. 24 at 3.)
 3            The “claimant bears the burden of proving that an impairment is disabling.”
 4   Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993). Here Plaintiff has not done so.
 5   The ALJ’s RFC considered opinions which addressed Plaintiff’s vertigo and neuropathy.
 6   The ALJ gave the opinion of Dr. Jerome Rothbaum substantial weight. (AR 19–20.) This
 7   opinion acknowledged Plaintiff’s vertigo, but also noted that Plaintiff could walk, sit, and
 8   lie down normally and removed any postural limitations. (AR 593–94.). Plaintiff claims
 9   his limitations include an antalgic gait and decreased reflexes. (Doc. 18 at 8 (citing AR
10   1041).) But, the ALJ considered other exams showing that Plaintiff’s gait and movements
11   were normal. (AR 19 (citing AR 636–82, 1008–29).) In turn, the Magistrate Judge
12   concluded Plaintiff “has not provided any argument as to why these conditions would
13   result in a further limitation than those the ALJ already found beyond that they ‘facially
14   limit standing and walking.’” (Doc. 23 at 8 (citing Doc. 22 at 2).) The Court agrees. In
15   sum, Plaintiff has not met his burden of showing that the RFC was “not supported by
16   substantial evidence in the record.” See Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir.
17   2012).
18            After de novo review, IT IS ORDERED Magistrate Judge D. Thomas Ferraro’s
19   Report and Recommendation is ADOPTED. (Doc. 23.) IT IS FURTHER ORDERED the
20   decision of the Commissioner is AFFIRMED.
21                  Dated this 4th day of August, 2021.
22
23
24
25
26
27
28


                                                -5-
